DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.





Claim(s) 7, 14, 18, 23, 24, 25, and 26  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/203708 (Chen, et al).
Chen, et al discloses a terminal (figure 3, #116) comprising a receiver (#310) that receives information regarding a measurement to be performed in a first serving cell using a synchronization signal block (SSB)(paragraphs 158-160 and 217) and a processor (#340) that performs the measurement according to the information and determines whether transmission or reception can be performed using a second serving cell, at a specified timing, based on at least one of an SSB-based measurement timing configuration (SMTC) window duration and an SSB to be measured in regard to the first serving cell (paragraphs 234-237).

    PNG
    media_image1.png
    487
    454
    media_image1.png
    Greyscale

Regarding claim 24, this is the inherent method version of the apparatus claim 7, and is rejected for the same reason as stated above. 

    PNG
    media_image2.png
    441
    454
    media_image2.png
    Greyscale

Chen, et al reveals a base station (figure 2, #112) comprising a transmitter (#210) that transmits information regarding a measurement to be performed in a first serving cell using a synchronization signal block (SSB) in a first cell, to a terminal (#116, paragraphs 158-160 and 217)  and a processor (#225)   determines whether transmission to the terminal (#116) or reception from the terminal (#116) can be performed using a second serving cell, at a specified timing, based on at least one of an SSB-based 

    PNG
    media_image3.png
    538
    448
    media_image3.png
    Greyscale

Regarding claim 26, note figure 1, #116 and 112.


Chen, et al receiver does not perform any intra- frequency measurements for any reason, hence it is inherent that the receiver does not perform an intra- frequency measurement in a cell in which a measurement object is not configured.
Regarding claim 14, It is inherent in Chen, et al that the specified timing is within the SMTC window duration.  Chen, et al states, “In yet another example, a UE may also additionally be configured with an SS/PBCH block measurement timing configuration (SMTC) duration. In yet another example, when both "SS measurement set" and SMTC duration are configured, a UE may monitor RSRPs belonging to the "SS measurement set" in the SMTC duration only.”
Regarding claim 23, It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, and 19 as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/203708 (Chen, et al) in view of United States Patent Application Publication 2019/0261206 (Gheorghiu, et al).
 Chen, et al discloses all subject matter, note the above paragraphs, except for a physical downlink shared channel (PDSCH).  Gheorghiu, et al teaches the use of a physical downlink shared channel (PDSCH) with a reference signal for the purpose of determining, by a user equipment (UE), whether to monitor at least a portion of a synchronization signal block (SSB) during a measurement window.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the present application to incorporate the use of a physical downlink shared channel (PDSCH) with a reference signal for the purpose of Gheorghiu, et al, in the terminal of Chen, et al in order to communicate a base station signal, such as a data signal, a control signal, or both, from a base station to a user equipment (UE) during a measurement window.


Regarding claim 19, Chen, et al receiver does not perform any intra- frequency measurements for any reason, hence it is inherent that the receiver does not perform an intra- frequency measurement in a cell in which a measurement object is not configured.
It is inherent in Chen, et al that the specified timing is within the SMTC window duration.  Chen, et al states, “In yet another example, a UE may also additionally be configured with an SS/PBCH block measurement timing configuration (SMTC) duration. In yet another example, when both "SS measurement set" and SMTC duration are configured, a UE may monitor RSRPs belonging to the "SS measurement set" in the SMTC duration only.”
.

Claims 9, 16, 20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/203708 (Chen, et al) in view of United States Patent Application Publication 2020/0145977 (KUMAR, et al).
Chen, et al discloses all subject matter, note the above, except for transmission or reception can be performed using the second cell based on information regarding whether an SSB index transmitted by a neighboring cell can be derived based on a timing of a serving cell.  KUMAR, et al teaches the use of transmission or reception can be performed using the second cell based on information regarding whether an SSB index transmitted by a neighboring cell can be derived based on a timing of a serving cell for the purpose of 
Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the present application to incorporate the use of transmission or reception can be performed using the second cell based on information regarding whether an SSB index transmitted by a neighboring cell can be derived based on a timing of a serving cell for the purpose of receiving, at the mobile device, positioning reference signal beam information for one or more positioning reference, as taught by KUMAR, et al, in the terminal of Chen, et al in order to facilitate a location determination of the mobile device.
It is inherent in Chen, et al that the specified timing is within the SMTC window duration as stated by claim 16.  Chen, et al states, “In yet another example, a UE may also additionally be configured with an SS/PBCH block measurement timing configuration (SMTC) duration. In yet another example, when both "SS measurement set" and SMTC duration are configured, a UE may monitor RSRPs belonging to the "SS measurement set" in the SMTC duration only.”
 Regarding claim 20, Chen, et al receiver does not perform any intra- frequency measurements for any reason, hence it is inherent that the receiver does not perform an intra- frequency measurement in a cell in which a measurement object is not configured.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/203708 (Chen, et al) in view of United States Patent Application Publication 2019/0261206 (Gheorghiu, et al) as applied to claim 8 above, and further in view of United States Patent Application Publication 2020/0145977 (KUMAR, et al).
Chen, et al in view of Gheorghiu, et al discloses all subject matter, note the above, except for transmission or reception can be performed using the second cell based on information regarding whether an SSB index transmitted by a neighboring cell can be derived based on a timing of a serving cell.  KUMAR, et al teaches the use of transmission or reception can be performed using the second cell based on information regarding whether an SSB index transmitted by a neighboring cell can be derived based on a timing of a serving cell for the purpose of receiving, at the mobile device, positioning reference signal beam information for one or more positioning reference signals, note figure 7B, paragraphs 54 and 101.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the present application to incorporate the use of transmission or reception can be performed using the second cell based on information regarding whether an SSB index transmitted by a neighboring cell can be derived based on a timing of a serving cell for the purpose of receiving, at the mobile device, positioning reference signal beam information for one or more positioning reference, as taught by KUMAR, et al, in the terminal of Chen et al in view of Gheorghiu, et al in order to facilitate a location determination of the mobile device.
It is inherent in Chen, et al that the specified timing is within the SMTC window duration.  Chen, et al states, “In yet another example, a UE may also additionally be configured with an SS/PBCH block measurement timing configuration (SMTC) duration. In yet another example, when both "SS measurement set" and SMTC duration are configured, a UE may monitor RSRPs belonging to the "SS measurement set" in the SMTC duration only.”
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 11, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/203708 (Chen, et al) in view of United States Patent Application Publication 2012/0309396 (Aoyagi, et al).
Chen, et al discloses all subject matter, note the above paragraph and Chen, et al states, “The 5G communication system is considered to be implemented in higher frequency (mmWave) bands, e.g., 60GHz bands, so as to accomplish higher data rates. To decrease propagation loss of the radio waves and increase the transmission distance, the beamforming, massive multiple-input multiple-output (MIMO), Full Dimensional MIMO (FD-MIMO), array antenna, an analog beam forming, large scale antenna techniques are discussed in 5G communication systems”, except for the processor determines whether transmission or reception can be performed using the second cell based on whether the first cell and the second cell belong to a same frequency range.  Aoyagi, et al teaches the use of a processor determines whether transmission or reception can be performed using the second cell based on whether the first cell and the second cell belong to a same frequency range for the purpose of performing cell reselection between the first communication system and the second communication system while suppressing battery consumption, note paragraph 71.  Hence, it would have been obvious for one ordinary skill in the art before the Aoyagi, et al, in the terminal of Chen, et al in order to start measurement of the second cell or cell reselection from the first cell to the second cell in response to detection of the specific cell.
It is inherent in Chen, et al that the specified timing is within the SMTC window duration as stated in claim 17.  Chen, et al states, “In yet another example, a UE may also additionally be configured with an SS/PBCH block measurement timing configuration (SMTC) duration. In yet another example, when both "SS measurement set" and SMTC duration are configured, a UE may monitor RSRPs belonging to the "SS measurement set" in the SMTC duration only.”
Regarding claims 21, Chen, et al receiver does not perform any intra- frequency measurements for any reason, hence it is 
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/203708 (Chen, et al) in view of United States Patent Application Publication 2019/0261206 (Gheorghiu, et al) as applied to claim 8 above, and further in view of United States Patent Application Publication 2012/0309396 (Aoyagi, et al).
Axmon, et al in view of Gheorghiu, et al discloses all subject matter, note the above paragraphs and Chen, et al states, “The 5G communication system is considered to be implemented in higher frequency (mmWave) bands, e.g., 60GHz bands, so as to accomplish higher data rates. To decrease propagation loss of the radio waves and increase the transmission distance, the beamforming, massive multiple-input multiple-output (MIMO), Full Dimensional MIMO (FD-MIMO), array antenna, an analog beam forming, large scale antenna techniques are discussed in 5G communication systems”, except for the processor determines whether transmission or reception can be performed using the second cell based on whether the first cell and the second cell belong to a same frequency range.  
Aoyagi, et al teaches the use of a processor determines whether transmission or reception can be performed using the second cell based on whether the first cell and the second cell belong to a same frequency range for the purpose of performing cell reselection between the first communication system and the second communication system while suppressing battery consumption, note paragraph 71.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the present application to incorporate the use of a processor determines whether transmission or reception can be performed using the second cell based on whether the first cell and the second cell belong to a same Aoyagi, et al, in the terminal of Chen, et al in view of Gheorghiu, et al in order to start measurement of the second cell or cell reselection from the first cell to the second cell in response to detection of the specific cell.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/203708 (Chen, et al) in view of United States Patent Application Publication 2020/0145977 (KUMAR, et al) as applied to claim 9 above, and further in view of United States Patent Application Publication 2012/0309396 (Aoyagi, et al).
Chen, et al in view of KUMAR, et al discloses all subject matter, note the above paragraphs and Chen, et al states, “The 5G communication system is considered to be implemented in higher frequency (mmWave) bands, e.g., 60GHz bands, so as to accomplish higher data rates. To decrease propagation loss of the radio waves and increase the transmission distance, the beamforming, massive multiple-input multiple-output (MIMO), Full Dimensional MIMO (FD-MIMO), array antenna, an analog beam forming, large scale antenna techniques are discussed in 5G communication systems”,, except for the processor determines whether transmission or reception can be performed using the second cell based on whether the first cell and the second cell belong to a same frequency range.  Aoyagi, et al teaches the use of a processor determines whether transmission or reception can be performed using the second cell based on whether the first cell and the second cell belong to a same frequency range for the purpose of performing cell reselection between the first communication system and the second communication system while suppressing battery consumption, note paragraph 71.  Hence, it would have been obvious for one ordinary skill in the art before the Chen, et al, in the terminal of Axmon, et al in view of KUMAR, et al in order to start measurement of the second cell or cell reselection from the first cell to the second cell in response to detection of the specific cell.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.



Response to Arguments
Applicant’s arguments, see REMARKS, filed February 2, 2022 , with respect to the rejection(s) of claim(s) 7 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen, et al.

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645